IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 LAURA L. MAAS, ADMINISTRATRIX OF               : No. 382 WAL 2018
 THE ESTATE OF LISA CHRISTINE                   :
 MAAS, DECEASED,                                :
                                                : Petition for Allowance of Appeal from
                      Respondent                : the Order of the Superior Court
                                                :
                                                :
               v.                               :
                                                :
                                                :
 UPMC PRESBYTERIAN SHADYSIDE                    :
 D/B/A WESTERN PSYCHIATRIC                      :
 INSTITUTE AND CLINIC; WESTERN                  :
 PSYCHIATRIC INSTITUTE & CLINIC;                :
 MICHELLE BARWELL, M.D.; AND                    :
 WESTERN PSYCHIATRIC INSTITUTE &                :
 CLINIC ADULT COMMUNITY                         :
 TREATMENT TEAM,                                :
                                                :
                      Petitioners               :


                                         ORDER


PER CURIAM

       AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity is:

       Can an “identifiable third party” for purposes of a mental health
       professional’s duty to warn third parties consist of a group of unnamed
       neighbors under Emerich v. Philadelphia Center for Human Development,
       Inc., 720 A.2d 1032 (Pa. 1998), which limits a mental health professional’s
       duty to warn to specific, imminent threats of serious bodily injury made
       against specifically identified or readily identifiable third parties?

Justice Wecht did not participate in the consideration or decision of this matter.